The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 3/16/2022.
Claims 1, 3, 10, 11, 17 and 18 are amended.
Claims 1-21 are pending. 
Claims 1-20 are rejected. Claim 21 is objected to.
Response to Arguments
Applicant`s arguments filed March 16, 2022 have been fully considered but they are not persuasive. Examiner has removed the rejection under 35 USC 112 per applicant’s arguments.
As per the 102 rejection of claims 1, 11 and 18, Applicant argued that Liu does not discloses “a machine learning module configured to select a machine learning model from a plurality of machine learning models corresponding to an operation of the memory device based on the feature information”; Liu discloses that the machine learning model may be selected from a plurality of machine learning models. See Liu, paragraph [0057]. However, Applicant submits that nothing in Liu discloses making this selection based on feature information that includes physical information relating to at least one of a manufacturing of the disks and a physical arrangement of the disks. Instead, Liu discloses that this selection is made based on stability information. As a result, along with the operation of the storage system 230, the stability level may vary with time. However, Liu teaches where the stability level 502 of the storage system 230 refers to that disks for storage included in the storage system 230 can be operated stably, and specifically, may be determined based on the number of failed disks in the storage system 230 (which corresponds to the physical information). For the claimed limitation: “wherein the feature information includes physical information relating to at least one of a manufacturing of the memory device and a physical arrangement of the memory device”; Examiner relies on a newly reference Oh to teach the limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US PGPUB 2020/0133758) (hereinafter ‘Liu’), and further in view of Oh (US PGPUB 2019/0114078 hereinafter referred to as Oh).
As per independent claim 1, Liu discloses a storage device comprising: a feature information database configured to store feature information about a memory device [(Paragraphs 0025-0027, 0057 and 0062; FIGs. 1, 2 and 5 and their related text) wherein FIG. 2 illustrates a schematic block diagram of an environment 200 for prediction of a disk failure according to some embodiments of the present disclosure. In the environment 200, a system 210 of prediction of a disk failure includes an information filter 211 and a model trainer 212. The information filter 211 is used to filter operation information 202 and failure information 204 associated with a plurality of disks. The system 210 of prediction of a disk failure further includes a model trainer 212 for receiving operation information 202' and failure information 204' after filtering is executed by the information filter 211, and determining a machine learning model 220 based on the obtained information. Although shown as separated components, it should be appreciated that the information filter 211 and the model trainer 212 can be implemented by the same computing device or included in the same computing device, to accomplish the purpose of training the machine learning model 220. During prediction of a disk failure, the disk failure predictor 214 can obtain, from the storage system 230, operation information associated with disks to be detected (for example, the same type of operation information as the operation information for training the machine learning model 220), and the obtained operation information acts as an input of the machine learning model 220. The trained machine learning model 220 may determine failure of disks to be detected as the prediction result 206 based on the input. The prediction result 206 indicates whether the disks to be detected are to fail in a period of time. For example, in the example of FIG. 2, the prediction result 206 may indicate that the disk 232-2 in the storage system 230 will fail to correspond to the claimed limitation]; and a machine learning module configured to select a machine learning model from a plurality of machine learning models corresponding to an operation of the memory device based on the feature information [(Paragraphs 0057 and 0062; FIGs. 1 and 5 and their related text) wherein Liu teaches to determine a plurality of machine learning models with different performance metrics. In this case, when a model is used, one of the plurality of machine learning models may be selected for prediction of a disk failure based on stability of a storage system to be detected. FIG. 5 illustrates an example of the system 200 of prediction of a disk failure. In FIG. 5, in addition to the machine learning model 220, the model trainer 212 trains one or more further machine learning models, for example, the machine learning models 522, 524, further based on the filtered operation information 202' and the failure information 204'. Training of the machine learning models 522 and/or 524 is similar to that of the learning model 220 to correspond to the claimed limitation], wherein the memory device is configured to operate according to the selected machine learning model [(Paragraphs 0062-0063; FIGs. 1 and 5 and their related text) wherein Liu teaches that when the prediction of a disk failure is performed with the machine learning model 220 in the example of FIG. 2 or with one model selected from the plurality of machine learning models in the example of FIG. 5, if the prediction result 206 outputted by the machine learning model indicates a disk to be detected will fail in a future period of time, the disk may be marked as "will fail" or "dying", and for example, the disk 232-2 may be marked as "will fail" Different from the disks marked as "failed," the "will fail" disks can still process I/O requests, thereby exerting no extra I/O processing pressure on other disks of the storage system. In the case of predicting that a disk will fail, some acts may be executed to handle the case that the disk will fail. In one example, since the disk is still able to process I/O requests, copy reconstruction may be performed to replicate data in healthy extents of the disk to other disks, while without involving I/O reconstruction of other disks. This kind of copy reconstruction can accelerate reconstruction and exert a pressure on normal I/O of the storage system 230. Copy reconstruction may be performed by the system 210 or other system or device obtaining the prediction result 206 to correspond to the claimed limitation], wherein the memory device is configured to operate according to the selected machine learning model [(Paragraphs 0025 and 0050; FIGs. 2 and 5) where Liu teaches where, FIG. 2 illustrates a schematic block diagram of an environment 200 for prediction of a disk failure according to some embodiments of the present disclosure. In the environment 200, a system 210 of prediction of a disk failure includes an information filter 211 and a model trainer 212. The information filter 211 is used to filter operation information 202 and failure information 204 associated with a plurality of disks. The system 210 of prediction of a disk failure further includes a model trainer 212 for receiving operation information 202' and failure information 204' after filtering is executed by the information filter 211, and determining a machine learning model 220 based on the obtained information. Although shown as separated components, it should be appreciated that the information filter 211 and the model trainer 212 can be implemented by the same computing device or included in the same computing device, to accomplish the purpose of training the machine learning model 220, and the model trainer 212 may select various types of machine learning models. Examples of some machine learning models may include a random forest models, a decision tree, a support vector machine models (SVM) and a neural network model. Structures of these machine learning models may be designed and selected according to needs. Typically, if a machine learning model is designed to be deeper (i.e., it has more layers and more nodes), then the capability of the machine learning model is more powerful. The model trainer 212 may train the machine learning model with various model training algorithms, such as stochastic gradient descent, forward propagation, backward propagation and the like and where the machine learning models 220, 522 and 524 shown by the model trainer 212 are provided to the disk failure predictor 214. In use, the disk failure predictor 214 may select, one of the machine learning models 220, 522 and 524 based on a performance metric corresponding to a stability level 502 of the storage system 230 to be detected, for predicting failure of a disk (for example, any one of disks 232-1, 232-2, . . . 232-N) to be predicted. The stability level 502 of the storage system 230 refers to that disks for storage included in the storage system 230 can be operated stably, and specifically, may be determined based on the number of failed disks in the storage system 230 to correspond to the claimed limitation].
Liu does not appear to explicitly disclose wherein the feature information includes physical information relating to at least one of a manufacturing of the memory device and a physical arrangement of the memory device.
However, Oh discloses wherein the feature information includes physical information relating to at least one of a manufacturing of the memory device and a physical arrangement of the memory device [(Paragraphs 0008, 0032, 0040 and 0061; FIGs. 2 and 3) where Oh teaches selecting one of a plurality of machine learning-based models depending on the model selection request the user configuration register 116 stores information configured by the user. The user configuration register 116 may store preset operation preferences. The user configuration register 116 may further store information about an operation tendency preferred by the user among stored operation tendencies. The user configuration register 116 may provide information about operation tendencies as the second host environment information HEI2. The following table 2 shows an example of the second host environment information HEI2 collected by the user configuration register 116. For example, the Environment type in table 2 may indicate the type of a device that the storage device belongs (e.g., the host device 100). The Performance-centered parameter in table 2 may be a measure of how interested the user is in performance (e.g., operating at a high operating frequency). The Low power-centered parameter of table 1 may indicate how interested the user is in saving power. The Reliability-centered parameter in table 2 may indicate how interested the user is in reliable data. For example, if the value of the parameter is high, the host device 100 could store redundant copies of data and/or store data with error correcting codes on the storage device 200. Further, the model classifier 160 determines whether a probability of a selected model (e.g., a model having the highest probability) is greater than a threshold. For example, the threshold may be set by the model classifier 160. As another example, the threshold may be set by the user or the external device. The threshold may be stored in the user configuration register 116, where it will be obvious to one of ordinary skilled in the art to utilize the physical information stored in the configuration refister to be used to select the machine learning model of the plurality of machine learning models to correspond to the claimed limitation].
Liu and Oh are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu and Oh before him or her, to modify the model selection of Liu to include the preset physical information stored in the configuration register because it will provide improved storage performance.
The motivation for doing so would be to provide [“schedule tasks based on a preset strategy resulting in sub-optimal performance, power consumption, and reliability” (Paragraphs 0096 by Oh)].
Therefore, it would have been obvious to combine Liu and Oh to obtain the invention as specified in the instant claim.
Claims 2-9 are rejected under 35 U.S.C. 103(a) as being unpatentable Liu/Oh, as applied to claim 1 above, in view of Chopra et al. (US PGPUB 2020/0293940) (hereinafter ‘Chopra’).
As per dependent claim 2, Liu discloses the storage device of claim 1.
Liu does not appear to explicitly disclose wherein the machine learning module comprises: a model pool which includes the plurality of machine learning models; and a model selector configured to select the machine learning model from the model pool based on the feature information.
However, Chopra discloses wherein the machine learning module comprises: a model pool which includes the plurality of machine learning models; and a model selector configured to select the machine learning model from the model pool based on the feature information [(Paragraphs 0008, 0027-0029, 0037-0039 and 0060; FIGs. 1 and 7) where Chopra teaches visual environment 104 is configured to cooperate with the model building module 112 to build the machine learning model using a machine learning algorithm, the set of features, and a training set. In some examples, the ML model build is interactive like the exploratory data analysis, and feature construction and selection. That is, in some examples, the visual environment 104 is configured to cooperate with the model building module 112 to perform an interactive model building. In this interactive model building, the machine learning algorithm may be selected from a plurality of machine learning algorithms 120 based on user input via the GUI 106. Examples of suitable machine learning algorithms include supervised learning algorithms, semi-supervised learning algorithms, unsupervised learning algorithms, active learning algorithms and the like. More specific examples include random forest, decision trees, logistic regression, support vector machines and the like. For the module build, interactive or otherwise, the training set may be produced from the set of features and the plurality of observations of the data, including values of the select independent variables, and the value of the dependent variable to correspond to the claimed limitation].
Liu and Chopra are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu and Saha before him or her, to modify the method of Liu to include the resources polling of Saha to enhance processing time.
The motivation for doing so would be [“perform better than and are more reliable for decision-making than conventional ML models” (Paragraph 0006 by Chopra)].
Therefore, it would have been obvious to combine Liu and Chopra to obtain the invention as specified in the instant claim.
As per dependent claim 3, Liu discloses wherein the feature information database is further configured to store: direct information including physical information about the memory device and degradation information according to the operation of the memory device [(Paragraphs 0005, 0020; FIGs. 1, 2 and 5) where Liu teaches where, FIG. 1 illustrates a schematic block diagram of a legacy environment 100 for machine learning based prediction of a disk failure. In the environment 100, the failure prediction system 100 includes a model trainer 112 for training a machine learning model 120 based on training data. The training data employed may include operation information 102 associated with disks and failure information 104 indicating whether a corresponding disk fails. After having been trained, the machine learning model 120 may be used by a disk failure predictor 114 for predicting whether each disk (for example, one of disks 131-1, 131-2, . . . , 131-N, where N is an integer greater than or equal to 1) in a storage system 130 will fail. The machine learning model 120 may determine whether a disk will fail based on the operation information associated with the disk in the storage system 130. For example, machine learning model 120 may determine whether the disk 132-2 will fail based on the operation information associated with the disk 132-2. The disk failure predictor 110 will output a prediction result 106 indicating that the disk 132-2 will fail. This prediction result 106 may be provided to the storage system 130 or to another system/device, so as to perform corresponding acts for the failure prediction result of the disk, e.g., backing up data on the disk 132-2, swapping/repairing the disk 132-2, and the like to correspond to the claimed limitation]; and indirect information calculated according to the operation of the memory device based on the direct information [(Paragraphs 0005, 0020; FIGs. 1, 2 and 5) where Liu teaches where, FIG. 1 illustrates a schematic block diagram of a legacy environment 100 for machine learning based prediction of a disk failure. In the environment 100, the failure prediction system 100 includes a model trainer 112 for training a machine learning model 120 based on training data. The training data employed may include operation information 102 associated with disks and failure information 104 indicating whether a corresponding disk fails. After having been trained, the machine learning model 120 may be used by a disk failure predictor 114 for predicting whether each disk (for example, one of disks 131-1, 131-2, . . . , 131-N, where N is an integer greater than or equal to 1) in a storage system 130 will fail. The machine learning model 120 may determine whether a disk will fail based on the operation information associated with the disk in the storage system 130. For example, machine learning model 120 may determine whether the disk 132-2 will fail based on the operation information associated with the disk 132-2. The disk failure predictor 110 will output a prediction result 106 indicating that the disk 132-2 will fail. This prediction result 106 may be provided to the storage system 130 or to another system/device, so as to perform corresponding acts for the failure prediction result of the disk, e.g., backing up data on the disk 132-2, swapping/repairing the disk 132-2, and the like to correspond to the claimed limitation].
As per dependent claim 4, Chopra discloses wherein the model selector is further configured to select the machine learning model based on the feature information about the memory device according to a mapping table [(Paragraphs 0008, 0026-0029, 0035-0039 and 0060; FIGs. 1 and 7) where Chopra teaches features (independent variables) are measureable properties or characteristics of what is being observed, and the selection of relevant features is often an integral part of machine learning. An interactive feature selection (referred to herein at times as an interactive feature construction and selection) according to example implementations allows the user to iteratively select or otherwise construct or generate features. This may include the user iteratively adjusting feature values, and allowing the user to generate features in different ways such as time series or aggregations, and interactively observe how the ML model responds. Visual environment 104 is configured to cooperate with the model building module 112 to build the machine learning model using a machine learning algorithm, the set of features, and a training set. In some examples, the ML model build is interactive like the exploratory data analysis, and feature construction and selection. That is, in some examples, the visual environment 104 is configured to cooperate with the model building module 112 to perform an interactive model building. In this interactive model building, the machine learning algorithm may be selected from a plurality of machine learning algorithms 120 based on user input via the GUI 106. Examples of suitable machine learning algorithms include supervised learning algorithms, semi-supervised learning algorithms, unsupervised learning algorithms, active learning algorithms and the like. More specific examples include random forest, decision trees, logistic regression, support vector machines and the like. For the module build, interactive or otherwise, the training set may be produced from the set of features and the plurality of observations of the data, including values of the select independent variables, and the value of the dependent variable, where the model building module and model evaluation module to develop the ML model according to an iterative process. The ML model may be developed with a set of the independent variables for a set of the observations. These set of independent variables may include all or less than all of the independent variables in memory. Likewise, the set of observations may include all or less than all of the plurality of observations of the data in memory. In this regard, one or more of the set of independent variables or one or more of the set of observations may be selected based on user input via the GUI 106 to correspond to the claimed limitation].
As per dependent claim 5, Chopra discloses wherein the model selector is further configured to: determine a plurality of predicted values of the plurality of machine learning models based on the feature information [(Paragraphs 0006-0008, 0026-0029, 0043, 0060 and 0067; FIGs. 1, 5 and 6) where Chopra teaches where the iterative process in other examples may include one or more subsequent iterations used to adjust or refine the ML model 118, such as through modifications in one or more of the interactive exploratory data analysis, interactive feature construction and selection or model build. In some examples, a modification may be made in the interactive exploratory data analysis, which may then propagate downstream. More particularly, in at least one subsequent iteration in some examples, the visual environment 104 may be configured to cooperate with the EDA module 108 to perform the interactive exploratory data analysis in which the set of independent variables or the set of observations is modified based on user input via the GUI 106, and in which modified infographics are automatically produced in the GUI. In these examples, the visual environment is configured to cooperate with the feature construction and selection module 110 to modify one or more of the set of features to produce a modified set of features for the subsequent iteration, based on user input via the GUI and the modified infographics automatically produced in the GUI. And the visual environment 104 is configured to cooperate with the model building module 112 to build a version of the machine learning model using the machine learning algorithm, the modified set of features, and a modified training set produced from the modified set of features and the plurality of observations of the data, and in the interactive model evaluation phase 600 of interactive model development, the tool (visual environment 104 in cooperation with the model evaluation module 114) is configured to evaluate the (final) ML model 118. In some examples, once the user has saved the ML model, the user can use the tool to evaluate and, if desired through subsequent iteration(s), refine the ML model. Here, the tool may produce artifacts 604 such as an interactive confusion matrix (built on optimization logic), error rate plots, ROC curves, partial dependency plots and the like. The tool may also allow the user to re-classify flight(s) as healthy or faulty if the underlying machine learning algorithm is raising false alarms so that the user achieves greater precision, unlike traditional black box ML models to correspond to the claimed limitation].
Liu teaches determine a plurality of errors based on a comparison between the plurality of predicted values and an actual measured value in the memory device; and select the machine learning model based on the plurality of errors [(Paragraphs 0054-0057) where Liu teaches that there may be various types of performance metrics for the machine learning model. In one example, it is assumed that a perdition result of a disk having a failure is marked as positive (for example, the value of the prediction result is 1), and the prediction result of a disk having no failure is marked as negative (for example, the value of the prediction result is 0). Statistically, the probability that the machine learning model 220 correctly predicts, from the plurality of disks, disks of the first set of disks having valid failure information in the first set of disks may be referred to as a true positive rate (TPR), i.e., a capability of the model to provide a correct alarm. A probability that the machine learning model 220 incorrectly predicts the second set of disks as failed may be referred to as a false positive rate (FPR), i.e., a capability of the model to provide a false alarm. The TPR and FPR may be presented as a Receiver Operating Characteristic (ROC) curve, respectively. In an ideal case, the higher the TPR, the better; and the lower the FPC, the better. In general, a threshold TPR or threshold FPR may be configured during model training, and then, a specific configuration, hyperparameters, a training solution (for example, the number of times of iterations of training, use of training data, a convergence objective, a training algorithm and the like), and the like, of the machine learning model, may be selected based on the threshold TPR or threshold FPR. The model parameters are optimized constantly by training, such that the machine learning model 220 meets a predetermined performance metric , where the model parameters optimization to reduce the error to meet a predefine performance metric based on the training data to correspond to the claimed limitation].
As per dependent claim 6, Chopra discloses wherein the model selector is further configured to: select at least two machine learning models of the plurality of machine learning models as candidates based on the feature information about the memory device [(Paragraphs 0008, 0027-0029, 0037-0039 and 0060; FIGs. 1 and 7) where Chopra teaches visual environment 104 is configured to cooperate with the model building module 112 to build the machine learning model using a machine learning algorithm, the set of features, and a training set. In some examples, the ML model build is interactive like the exploratory data analysis, and feature construction and selection. That is, in some examples, the visual environment 104 is configured to cooperate with the model building module 112 to perform an interactive model building. In this interactive model building, the machine learning algorithm may be selected from a plurality of machine learning algorithms 120 based on user input via the GUI 106. Examples of suitable machine learning algorithms include supervised learning algorithms, semi-supervised learning algorithms, unsupervised learning algorithms, active learning algorithms and the like. More specific examples include random forest, decision trees, logistic regression, support vector machines and the like. For the module build, interactive or otherwise, the training set may be produced from the set of features and the plurality of observations of the data, including values of the select independent variables, and the value of the dependent variable to correspond to the claimed limitation]; and select the machine learning model by applying current feature information about the memory device to the candidates [(Paragraphs 0008, 0026-0029, 0035-0039 and 0060; FIGs. 1 and 7) where Chopra teaches features (independent variables) are measureable properties or characteristics of what is being observed, and the selection of relevant features is often an integral part of machine learning. An interactive feature selection (referred to herein at times as an interactive feature construction and selection) according to example implementations allows the user to iteratively select or otherwise construct or generate features. This may include the user iteratively adjusting feature values, and allowing the user to generate features in different ways such as time series or aggregations, and interactively observe how the ML model responds. Visual environment 104 is configured to cooperate with the model building module 112 to build the machine learning model using a machine learning algorithm, the set of features, and a training set. In some examples, the ML model build is interactive like the exploratory data analysis, and feature construction and selection. That is, in some examples, the visual environment 104 is configured to cooperate with the model building module 112 to perform an interactive model building. In this interactive model building, the machine learning algorithm may be selected from a plurality of machine learning algorithms 120 based on user input via the GUI 106. Examples of suitable machine learning algorithms include supervised learning algorithms, semi-supervised learning algorithms, unsupervised learning algorithms, active learning algorithms and the like. For the module build, interactive or otherwise, the training set may be produced from the set of features and the plurality of observations of the data, including values of the select independent variables, and the value of the dependent variable, where the model building module and model evaluation module to develop the ML model according to an iterative process. The ML model may be developed with a set of the independent variables for a set of the observations. These set of independent variables may include all or less than all of the independent variables in memory. Likewise, the set of observations may include all or less than all of the plurality of observations of the data in memory. In this regard, one or more of the set of independent variables or one or more of the set of observations may be selected based on user input via the GUI 106 to correspond to the claimed limitation].
As per dependent claim 7, Chopra discloses wherein the machine learning module further comprises a model tuner configured to tune the selected machine learning model during runtime of the memory device [(Paragraphs 0008, 0026-0029, 0035-0039 and 0060; FIGs. 1, 5 and 7) where Chopra teaches, in the interactive model building phase 500, the tool (visual environment 104 in cooperation with the model building module 112) is configured to perform an interactive model building in which the ML model 118 is built. Here, inputs 502 including the transformed features are automatically picked in the GUI 106 that allows the user to select the transformed parameters on which the user wants to interactively build the ML model. The GUI provides an intuitive and visual interface to tune parameters of the ML model by optimizing the error for convergence of the ML algorithm. The tool may provide the user with interactive and interpretable artifacts 504 that may be used tune the ML model. In a random forest algorithm, for example, the user may visualize the number of trees, out-of-bag (00B) error rate, and then select a final ML model for prediction to correspond to the claimed limitation].
As per dependent claim 8, Chopra discloses wherein the model tuner is further configured to increase or decrease parameters of the selected machine learning model [(Paragraphs 0008, 0026-0029, 0035-0039 and 0043; FIGs. 1, 5 and 7) where Chopra teaches where the iterative process in other examples may include one or more subsequent iterations used to adjust or refine the ML model 118, such as through modifications in one or more of the interactive exploratory data analysis, interactive feature construction and selection or model build. In some examples, a modification may be made in the interactive exploratory data analysis, which may then propagate downstream. More particularly, in at least one subsequent iteration in some examples, the visual environment 104 may be configured to cooperate with the EDA module 108 to perform the interactive exploratory data analysis in which the set of independent variables or the set of observations is modified based on user input via the GUI 106, and in which modified infographics are automatically produced in the GUI. In these examples, the visual environment is configured to cooperate with the feature construction and selection module 110 to modify one or more of the set of features to produce a modified set of features for the subsequent iteration, based on user input via the GUI and the modified infographics automatically produced in the GUI. And the visual environment 104 is configured to cooperate with the model building module 112 to build a version of the machine learning model using the machine learning algorithm, the modified set of features, and a modified training set produced from the modified set of features and the plurality of observations of the data to correspond to the claimed limitation].
As per dependent claim 9, Chopra discloses wherein the model tuner is further configured to reselect the machine learning model selected by the model selector [(Paragraphs 0008, 0026-0029, 0035-0039 and 0043; FIGs. 1, 5 and 7) where Chopra teaches where the iterative process in other examples may include one or more subsequent iterations used to adjust or refine the ML model 118, such as through modifications in one or more of the interactive exploratory data analysis, interactive feature construction and selection or model build. In some examples, a modification may be made in the interactive exploratory data analysis, which may then propagate downstream. More particularly, in at least one subsequent iteration in some examples, the visual environment 104 may be configured to cooperate with the EDA module 108 to perform the interactive exploratory data analysis in which the set of independent variables or the set of observations is modified based on user input via the GUI 106, and in which modified infographics are automatically produced in the GUI. In these examples, the visual environment is configured to cooperate with the feature construction and selection module 110 to modify one or more of the set of features to produce a modified set of features for the subsequent iteration, based on user input via the GUI and the modified infographics automatically produced in the GUI. And the visual environment 104 is configured to cooperate with the model building module 112 to build a version of the machine learning model using the machine learning algorithm, the modified set of features, and a modified training set produced from the modified set of features and the plurality of observations of the data to correspond to the claimed limitation].

Claims 11-20 are rejected under 35 U.S.C. 103(a) as being unpatentable Liu et al. (US PGPUB 2020/0133758) (hereinafter ‘Liu’) in view of Oh, in view of Chopra et al. (US PGPUB 2020/0293940) (hereinafter ‘Chopra’).
As per independent claim 11, Liu discloses a method of operating a storage device, the method comprising: determining whether one or more machine learning models for an operation of a memory device includes a plurality of machine learning models [(Paragraphs 0025 and 0050; FIGs. 2 and 5) where Liu teaches where, FIG. 2 illustrates a schematic block diagram of an environment 200 for prediction of a disk failure according to some embodiments of the present disclosure. In the environment 200, a system 210 of prediction of a disk failure includes an information filter 211 and a model trainer 212. The information filter 211 is used to filter operation information 202 and failure information 204 associated with a plurality of disks. The system 210 of prediction of a disk failure further includes a model trainer 212 for receiving operation information 202' and failure information 204' after filtering is executed by the information filter 211, and determining a machine learning model 220 based on the obtained information. Although shown as separated components, it should be appreciated that the information filter 211 and the model trainer 212 can be implemented by the same computing device or included in the same computing device, to accomplish the purpose of training the machine learning model 220, and the model trainer 212 may select various types of machine learning models. Examples of some machine learning models may include a random forest models, a decision tree, a support vector machine models (SVM) and a neural network model. Structures of these machine learning models may be designed and selected according to needs. Typically, if a machine learning model is designed to be deeper (i.e., it has more layers and more nodes), then the capability of the machine learning model is more powerful. The model trainer 212 may train the machine learning model with various model training algorithms, such as stochastic gradient descent, forward propagation, backward propagation and the like to correspond to the claimed limitation]; based on determining that the one or more machine learning models includes the plurality of machine learning models, determining indirect information about the memory device [(Paragraphs 0005, 0020; FIGs. 1, 2 and 5) where Liu teaches where, FIG. 1 illustrates a schematic block diagram of a legacy environment 100 for machine learning based prediction of a disk failure. In the environment 100, the failure prediction system 100 includes a model trainer 112 for training a machine learning model 120 based on training data. The training data employed may include operation information 102 associated with disks and failure information 104 indicating whether a corresponding disk fails. After having been trained, the machine learning model 120 may be used by a disk failure predictor 114 for predicting whether each disk (for example, one of disks 131-1, 131-2, . . . , 131-N, where N is an integer greater than or equal to 1) in a storage system 130 will fail. The machine learning model 120 may determine whether a disk will fail based on the operation information associated with the disk in the storage system 130. For example, machine learning model 120 may determine whether the disk 132-2 will fail based on the operation information associated with the disk 132-2. The disk failure predictor 110 will output a prediction result 106 indicating that the disk 132-2 will fail. This prediction result 106 may be provided to the storage system 130 or to another system/device, so as to perform corresponding acts for the failure prediction result of the disk, e.g., backing up data on the disk 132-2, swapping/repairing the disk 132-2, and the like to correspond to the claimed limitation]; selecting a machine learning model from the one or more machine learning models based on at least one from among direct information about the memory device or the indirect information about the memory device [(Paragraphs 0005, 0020, 0025, 0050 and 0060; FIGs. 1, 2 and 5) where Liu teaches where, FIG. 1 illustrates a schematic block diagram of a legacy environment 100 for machine learning based prediction of a disk failure. In the environment 100, the failure prediction system 100 includes a model trainer 112 for training a machine learning model 120 based on training data. The training data employed may include operation information 102 associated with disks and failure information 104 indicating whether a corresponding disk fails. After having been trained, the machine learning model 120 may be used by a disk failure predictor 114 for predicting whether each disk (for example, one of disks 131-1, 131-2, . . . , 131-N, where N is an integer greater than or equal to 1) in a storage system 130 will fail. The machine learning model 120 may determine whether a disk will fail based on the operation information associated with the disk in the storage system 130. For example, machine learning model 120 may determine whether the disk 132-2 will fail based on the operation information associated with the disk 132-2. The disk failure predictor 110 will output a prediction result 106 indicating that the disk 132-2 will fail. This prediction result 106 may be provided to the storage system 130 or to another system/device, so as to perform corresponding acts for the failure prediction result of the disk, e.g., backing up data on the disk 132-2, swapping/repairing the disk 132-2, and the model trainer 212 may select various types of machine learning models. Examples of some machine learning models may include a random forest models, a decision tree, a support vector machine models (SVM) and a neural network model. Structures of these machine learning models may be designed and selected according to needs. Typically, if a machine learning model is designed to be deeper (i.e., it has more layers and more nodes), then the capability of the machine learning model is more powerful. The model trainer 212 may train the machine learning model with various model training algorithms, such as stochastic gradient descent, forward propagation, backward propagation and the like. Further, the machine learning models 220, 522 and 524 shown by the model trainer 212 are provided to the disk failure predictor 214. In use, the disk failure predictor 214 may select, one of the machine learning models 220, 522 and 524 based on a performance metric corresponding to a stability level 502 of the storage system 230 to be detected, for predicting failure of a disk (for example, any one of disks 232-1, 232-2, . . . 232-N) to be predicted. The stability level 502 of the storage system 230 refers to that disks for storage included in the storage system 230 can be operated stably, and specifically, may be determined based on the number of failed disks in the storage system 230. As a result, along with the operation of the storage system 230, the stability level may vary with time to correspond to the claimed limitation to correspond to the claimed limitation].
Liu does not appear to explicitly disclose wherein the feature information includes physical information relating to at least one of a manufacturing of the memory device and a physical arrangement of the memory device.
However, Oh discloses wherein the feature information includes physical information relating to at least one of a manufacturing of the memory device and a physical arrangement of the memory device, and wherein the indirect information is determined based on the physical information [(Paragraphs 0008, 0032, 0040 and 0061; FIGs. 2 and 3) where Kodama teaches selecting one of a plurality of machine learning-based models depending on the model selection request the user configuration register 116 stores information configured by the user. The user configuration register 116 may store preset operation preferences. The user configuration register 116 may further store information about an operation tendency preferred by the user among stored operation tendencies. The user configuration register 116 may provide information about operation tendencies as the second host environment information HEI2. The following table 2 shows an example of the second host environment information HEI2 collected by the user configuration register 116. For example, the Environment type in table 2 may indicate the type of a device that the storage device belongs (e.g., the host device 100). The Performance-centered parameter in table 2 may be a measure of how interested the user is in performance (e.g., operating at a high operating frequency). The Low power-centered parameter of table 1 may indicate how interested the user is in saving power. The Reliability-centered parameter in table 2 may indicate how interested the user is in reliable data. For example, if the value of the parameter is high, the host device 100 could store redundant copies of data and/or store data with error correcting codes on the storage device 200. Further, the model classifier 160 determines whether a probability of a selected model (e.g., a model having the highest probability) is greater than a threshold. For example, the threshold may be set by the model classifier 160. As another example, the threshold may be set by the user or the external device. The threshold may be stored in the user configuration register 116, where the physical information stored in the configuration refister to be used to select the machine learning model of the plurality of machine learning models. Further, the selection by the model classifier based on the physical information (indirect information) stored in the configuration register to correspond to the claimed limitation].
Liu and Oh are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu and Oh before him or her, to modify the model selection of Liu to include the preset physical information stored in the configuration register because it will provide improved storage performance.
The motivation for doing so would be to provide [“schedule tasks based on a preset strategy resulting in sub-optimal performance, power consumption, and reliability” (Paragraphs 0096 by Oh)].
Therefore, it would have been obvious to combine Liu and Oh to obtain the invention as specified in the instant claim.
Liu does not appear to explicitly disclose executing inference according to the machine learning model.
However, Chopra discloses executing inference according to the machine learning model [(Paragraphs 0041-0043) where Chopra teaches that, as part of the model evaluation, instead of considering only numerical errors, example implementations may also account for the risk of false predictions through an interactive confusion matrix. Depending on the situation or application setting, risk appetite of end user may differ. For example, a ML model for recommending a book may be developed in a manner similar to a ML model recommending a part repair/change in an aircraft, but they may have different costs of false prediction. The visual environment 104 may therefore cooperate with the model evaluation module 114 to make an interactive control available to the user to increase or decrease the desired model output and get instant visual feedback of new outputs. This may be accomplished by an optimization algorithm for computational efficiency, or using any approach that involves searching for a predefined space to find best fits to objective. By giving the limits of acceptable values, the user may be again inputting their domain knowledge in development of the ML model 118 to correspond to the claimed limitation].
Liu and Chopra are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu and Chopra before him or her, to modify the method of Liu to include the optimization algorithm of Chopra to enhance model selection.
The motivation for doing so would be [“perform better than and are more reliable for decision-making than conventional ML models” (Paragraph 0006 by Chopra)].
Therefore, it would have been obvious to combine Liu and Chopra to obtain the invention as specified in the instant claim.
As per dependent claim 12, Liu discloses wherein the plurality of machine learning models correspond to different regions of the memory device [(Paragraph 0060) where Liu teaches where the machine learning models 220, 522 and 524 shown by the model trainer 212 are provided to the disk failure predictor 214. In use, the disk failure predictor 214 may select, one of the machine learning models 220, 522 and 524 based on a performance metric corresponding to a stability level 502 of the storage system 230 to be detected, for predicting failure of a disk (for example, any one of disks 232-1, 232-2, . . . 232-N) to be predicted. The stability level 502 of the storage system 230 refers to that disks for storage included in the storage system 230 can be operated stably, and specifically, may be determined based on the number of failed disks in the storage system 230. As a result, along with the operation of the storage system 230, the stability level may vary with time to correspond to the claimed limitation].
As per dependent claim 13, Chopra discloses tuning the selected machine learning model by identifying an error between a measured value and a predicted value of the selected machine learning model based on feature information [(Paragraphs 0006-0008, 0026-0029, 0043, 0060 and 0067; FIGs. 1, 5 and 6) where Chopra teaches where the iterative process in other examples may include one or more subsequent iterations used to adjust or refine the ML model 118, such as through modifications in one or more of the interactive exploratory data analysis, interactive feature construction and selection or model build. In some examples, a modification may be made in the interactive exploratory data analysis, which may then propagate downstream. More particularly, in at least one subsequent iteration in some examples, the visual environment 104 may be configured to cooperate with the EDA module 108 to perform the interactive exploratory data analysis in which the set of independent variables or the set of observations is modified based on user input via the GUI 106, and in which modified infographics are automatically produced in the GUI. In these examples, the visual environment is configured to cooperate with the feature construction and selection module 110 to modify one or more of the set of features to produce a modified set of features for the subsequent iteration, based on user input via the GUI and the modified infographics automatically produced in the GUI. And the visual environment 104 is configured to cooperate with the model building module 112 to build a version of the machine learning model using the machine learning algorithm, the modified set of features, and a modified training set produced from the modified set of features and the plurality of observations of the data, and in the interactive model evaluation phase 600 of interactive model development, the tool (visual environment 104 in cooperation with the model evaluation module 114) is configured to evaluate the (final) ML model 118. In some examples, once the user has saved the ML model, the user can use the tool to evaluate and, if desired through subsequent iteration(s), refine the ML model. Here, the tool may produce artifacts 604 such as an interactive confusion matrix (built on optimization logic), error rate plots, ROC curves, partial dependency plots and the like. The tool may also allow the user to re-classify flight(s) as healthy or faulty if the underlying machine learning algorithm is raising false alarms so that the user achieves greater precision, unlike traditional black box ML models to correspond to the claimed limitation].
As per dependent claim 14, Liu discloses wherein the tuning of the selected machine learning model comprises at least one from among changing parameters of the selected machine learning model or changing the machine learning model based on the error being greater than a threshold [(Paragraphs 0054-0057) where Liu teaches that there may be various types of performance metrics for the machine learning model. In one example, it is assumed that a perdition result of a disk having a failure is marked as positive (for example, the value of the prediction result is 1), and the prediction result of a disk having no failure is marked as negative (for example, the value of the prediction result is 0). Statistically, the probability that the machine learning model 220 correctly predicts, from the plurality of disks, disks of the first set of disks having valid failure information in the first set of disks may be referred to as a true positive rate (TPR), i.e., a capability of the model to provide a correct alarm. A probability that the machine learning model 220 incorrectly predicts the second set of disks as failed may be referred to as a false positive rate (FPR), i.e., a capability of the model to provide a false alarm. The TPR and FPR may be presented as a Receiver Operating Characteristic (ROC) curve, respectively. In an ideal case, the higher the TPR, the better; and the lower the FPC, the better. In general, a threshold TPR or threshold FPR may be configured during model training, and then, a specific configuration, hyperparameters, a training solution (for example, the number of times of iterations of training, use of training data, a convergence objective, a training algorithm and the like), and the like, of the machine learning model, may be selected based on the threshold TPR or threshold FPR. The model parameters are optimized constantly by training, such that the machine learning model 220 meets a predetermined performance metric to correspond to the claimed limitation].
As per dependent claim 15, Chopra discloses wherein the machine learning model is selected based on feature information about the memory device according to a mapping table [(Paragraphs 0008, 0026-0029, 0035-0039 and 0060; FIGs. 1 and 7) where Chopra teaches features (independent variables) are measureable properties or characteristics of what is being observed, and the selection of relevant features is often an integral part of machine learning. An interactive feature selection (referred to herein at times as an interactive feature construction and selection) according to example implementations allows the user to iteratively select or otherwise construct or generate features. This may include the user iteratively adjusting feature values, and allowing the user to generate features in different ways such as time series or aggregations, and interactively observe how the ML model responds. Visual environment 104 is configured to cooperate with the model building module 112 to build the machine learning model using a machine learning algorithm, the set of features, and a training set. In some examples, the ML model build is interactive like the exploratory data analysis, and feature construction and selection. That is, in some examples, the visual environment 104 is configured to cooperate with the model building module 112 to perform an interactive model building. In this interactive model building, the machine learning algorithm may be selected from a plurality of machine learning algorithms 120 based on user input via the GUI 106. Examples of suitable machine learning algorithms include supervised learning algorithms, semi-supervised learning algorithms, unsupervised learning algorithms, active learning algorithms and the like. More specific examples include random forest, decision trees, logistic regression, support vector machines and the like. For the module build, interactive or otherwise, the training set may be produced from the set of features and the plurality of observations of the data, including values of the select independent variables, and the value of the dependent variable, where the model building module and model evaluation module to develop the ML model according to an iterative process. The ML model may be developed with a set of the independent variables for a set of the observations. These set of independent variables may include all or less than all of the independent variables in memory. Likewise, the set of observations may include all or less than all of the plurality of observations of the data in memory. In this regard, one or more of the set of independent variables or one or more of the set of observations may be selected based on user input via the GUI 106 to correspond to the claimed limitation].
As per dependent claim 16, Liu discloses wherein the machine learning model is selected by minimizing an error between an actual measured value in the memory device and a predicted value of the machine learning model based on feature information [(Paragraphs 0054-0057) where Liu teaches that there may be various types of performance metrics for the machine learning model. In one example, it is assumed that a perdition result of a disk having a failure is marked as positive (for example, the value of the prediction result is 1), and the prediction result of a disk having no failure is marked as negative (for example, the value of the prediction result is 0). Statistically, the probability that the machine learning model 220 correctly predicts, from the plurality of disks, disks of the first set of disks having valid failure information in the first set of disks may be referred to as a true positive rate (TPR), i.e., a capability of the model to provide a correct alarm. A probability that the machine learning model 220 incorrectly predicts the second set of disks as failed may be referred to as a false positive rate (FPR), i.e., a capability of the model to provide a false alarm. The TPR and FPR may be presented as a Receiver Operating Characteristic (ROC) curve, respectively. In an ideal case, the higher the TPR, the better; and the lower the FPC, the better. In general, a threshold TPR or threshold FPR may be configured during model training, and then, a specific configuration, hyperparameters, a training solution (for example, the number of times of iterations of training, use of training data, a convergence objective, a training algorithm and the like), and the like, of the machine learning model, may be selected based on the threshold TPR or threshold FPR. The model parameters are optimized constantly by training, such that the machine learning model 220 meets a predetermined performance metric , where the model parameters optimization to reduce the error to meet a predefine performance metric based on the training data to correspond to the claimed limitation].
As per dependent claim 17, Liu discloses wherein the direct information includes degradation information about the memory device [(Paragraphs 0005, 0020; FIGs. 1, 2 and 5) where Liu teaches where, FIG. 1 illustrates a schematic block diagram of a legacy environment 100 for machine learning based prediction of a disk failure. In the environment 100, the failure prediction system 100 includes a model trainer 112 for training a machine learning model 120 based on training data. The training data employed may include operation information 102 associated with disks and failure information 104 indicating whether a corresponding disk fails. After having been trained, the machine learning model 120 may be used by a disk failure predictor 114 for predicting whether each disk (for example, one of disks 131-1, 131-2, . . . , 131-N, where N is an integer greater than or equal to 1) in a storage system 130 will fail. The machine learning model 120 may determine whether a disk will fail based on the operation information associated with the disk in the storage system 130. For example, machine learning model 120 may determine whether the disk 132-2 will fail based on the operation information associated with the disk 132-2. The disk failure predictor 110 will output a prediction result 106 indicating that the disk 132-2 will fail. This prediction result 106 may be provided to the storage system 130 or to another system/device, so as to perform corresponding acts for the failure prediction result of the disk, e.g., backing up data on the disk 132-2, swapping/repairing the disk 132-2, and the like to correspond to the claimed limitation], wherein the indirect information includes profiling information about the memory device [(Paragraphs 0005, 0020; FIGs. 1, 2 and 5) where Liu teaches where, FIG. 1 illustrates a schematic block diagram of a legacy environment 100 for machine learning based prediction of a disk failure. In the environment 100, the failure prediction system 100 includes a model trainer 112 for training a machine learning model 120 based on training data. The training data employed may include operation information 102 associated with disks and failure information 104 indicating whether a corresponding disk fails. After having been trained, the machine learning model 120 may be used by a disk failure predictor 114 for predicting whether each disk (for example, one of disks 131-1, 131-2, . . . , 131-N, where N is an integer greater than or equal to 1) in a storage system 130 will fail. The machine learning model 120 may determine whether a disk will fail based on the operation information associated with the disk in the storage system 130. For example, machine learning model 120 may determine whether the disk 132-2 will fail based on the operation information associated with the disk 132-2. The disk failure predictor 110 will output a prediction result 106 indicating that the disk 132-2 will fail. This prediction result 106 may be provided to the storage system 130 or to another system/device, so as to perform corresponding acts for the failure prediction result of the disk, e.g., backing up data on the disk 132-2, swapping/repairing the disk 132-2, and the like to correspond to the claimed limitation], and wherein the machine learning model is selected by checking a degree of degradation of the memory device at a time of the selecting [(Paragraphs 0005, 0020, 0025, 0050 and 0060; FIGs. 1, 2 and 5) where Liu teaches where, FIG. 1 illustrates a schematic block diagram of a legacy environment 100 for machine learning based prediction of a disk failure. In the environment 100, the failure prediction system 100 includes a model trainer 112 for training a machine learning model 120 based on training data. The training data employed may include operation information 102 associated with disks and failure information 104 indicating whether a corresponding disk fails. After having been trained, the machine learning model 120 may be used by a disk failure predictor 114 for predicting whether each disk (for example, one of disks 131-1, 131-2, . . . , 131-N, where N is an integer greater than or equal to 1) in a storage system 130 will fail. The machine learning model 120 may determine whether a disk will fail based on the operation information associated with the disk in the storage system 130. For example, machine learning model 120 may determine whether the disk 132-2 will fail based on the operation information associated with the disk 132-2. The disk failure predictor 110 will output a prediction result 106 indicating that the disk 132-2 will fail. This prediction result 106 may be provided to the storage system 130 or to another system/device, so as to perform corresponding acts for the failure prediction result of the disk, e.g., backing up data on the disk 132-2, swapping/repairing the disk 132-2, and the model trainer 212 may select various types of machine learning models. Examples of some machine learning models may include a random forest models, a decision tree, a support vector machine models (SVM) and a neural network model. Structures of these machine learning models may be designed and selected according to needs. Typically, if a machine learning model is designed to be deeper (i.e., it has more layers and more nodes), then the capability of the machine learning model is more powerful. The model trainer 212 may train the machine learning model with various model training algorithms, such as stochastic gradient descent, forward propagation, backward propagation and the like. Further, the machine learning models 220, 522 and 524 shown by the model trainer 212 are provided to the disk failure predictor 214. In use, the disk failure predictor 214 may select, one of the machine learning models 220, 522 and 524 based on a performance metric corresponding to a stability level 502 of the storage system 230 to be detected, for predicting failure of a disk (for example, any one of disks 232-1, 232-2, . . . 232-N) to be predicted. The stability level 502 of the storage system 230 refers to that disks for storage included in the storage system 230 can be operated stably, and specifically, may be determined based on the number of failed disks in the storage system 230. As a result, along with the operation of the storage system 230, the stability level may vary with time to correspond to the claimed limitation to correspond to the claimed limitation].
As per independent claim 18, Liu discloses a storage device comprising: a memory device; and a storage controller configured to:  select a machine learning model from a plurality of machine learning models based on feature information about the memory device [(Paragraphs 0025 and 0050; FIGs. 2 and 5) where Liu teaches where, FIG. 2 illustrates a schematic block diagram of an environment 200 for prediction of a disk failure according to some embodiments of the present disclosure. In the environment 200, a system 210 of prediction of a disk failure includes an information filter 211 and a model trainer 212. The information filter 211 is used to filter operation information 202 and failure information 204 associated with a plurality of disks. The system 210 of prediction of a disk failure further includes a model trainer 212 for receiving operation information 202' and failure information 204' after filtering is executed by the information filter 211, and determining a machine learning model 220 based on the obtained information. Although shown as separated components, it should be appreciated that the information filter 211 and the model trainer 212 can be implemented by the same computing device or included in the same computing device, to accomplish the purpose of training the machine learning model 220, and the model trainer 212 may select various types of machine learning models. Examples of some machine learning models may include a random forest models, a decision tree, a support vector machine models (SVM) and a neural network model. Structures of these machine learning models may be designed and selected according to needs. Typically, if a machine learning model is designed to be deeper (i.e., it has more layers and more nodes), then the capability of the machine learning model is more powerful. The model trainer 212 may train the machine learning model with various model training algorithms, such as stochastic gradient descent, forward propagation, backward propagation and the like to correspond to the claimed limitation], and tune the selected machine learning model according to an error between an actual measured value in the memory device and a predicted value of the selected machine learning model based on the feature information [(Paragraphs 0012 and 0057) where Weber teaches to correspond to the claimed limitation].
Liu does not appear to explicitly disclose wherein the feature information includes physical information relating to at least one of a manufacturing of the memory device and a physical arrangement of the memory device.
However, Oh discloses wherein the feature information includes physical information relating to at least one of a manufacturing of the memory device and a physical arrangement of the memory device [(Paragraphs 0008, 0032, 0040 and 0061; FIGs. 2 and 3) where Kodama teaches selecting one of a plurality of machine learning-based models depending on the model selection request the user configuration register 116 stores information configured by the user. The user configuration register 116 may store preset operation preferences. The user configuration register 116 may further store information about an operation tendency preferred by the user among stored operation tendencies. The user configuration register 116 may provide information about operation tendencies as the second host environment information HEI2. The following table 2 shows an example of the second host environment information HEI2 collected by the user configuration register 116. For example, the Environment type in table 2 may indicate the type of a device that the storage device belongs (e.g., the host device 100). The Performance-centered parameter in table 2 may be a measure of how interested the user is in performance (e.g., operating at a high operating frequency). The Low power-centered parameter of table 1 may indicate how interested the user is in saving power. The Reliability-centered parameter in table 2 may indicate how interested the user is in reliable data. For example, if the value of the parameter is high, the host device 100 could store redundant copies of data and/or store data with error correcting codes on the storage device 200. Further, the model classifier 160 determines whether a probability of a selected model (e.g., a model having the highest probability) is greater than a threshold. For example, the threshold may be set by the model classifier 160. As another example, the threshold may be set by the user or the external device. The threshold may be stored in the user configuration register 116, where the physical information stored in the configuration refister to be used to select the machine learning model of the plurality of machine learning models to correspond to the claimed limitation].
Liu and Oh are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu and Oh before him or her, to modify the model selection of Liu to include the preset physical information stored in the configuration register because it will provide improved storage performance.
The motivation for doing so would be to provide [“schedule tasks based on a preset strategy resulting in sub-optimal performance, power consumption, and reliability” (Paragraphs 0096 by Oh)].
Therefore, it would have been obvious to combine Liu and Oh to obtain the invention as specified in the instant claim.
Liu does not appear to explicitly disclose execute inference according to the selected machine learning model, and tune the selected machine learning model according to an error between an actual measured value in the memory device and a predicted value of the selected machine learning model based on the feature information.
However, Chopra discloses execute inference according to the selected machine learning model [(Paragraphs 0041-0043) where Chopra teaches that, as part of the model evaluation, instead of considering only numerical errors, example implementations may also account for the risk of false predictions through an interactive confusion matrix. Depending on the situation or application setting, risk appetite of end user may differ. For example, a ML model for recommending a book may be developed in a manner similar to a ML model recommending a part repair/change in an aircraft, but they may have different costs of false prediction. The visual environment 104 may therefore cooperate with the model evaluation module 114 to make an interactive control available to the user to increase or decrease the desired model output and get instant visual feedback of new outputs. This may be accomplished by an optimization algorithm for computational efficiency, or using any approach that involves searching for a predefined space to find best fits to objective. By giving the limits of acceptable values, the user may be again inputting their domain knowledge in development of the ML model 118 to correspond to the claimed limitation], and tune the selected machine learning model according to an error between an actual measured value in the memory device and a predicted value of the selected machine learning model based on the feature information [(Paragraphs 0006-0008, 0026-0029, 0043, 0060 and 0067; FIGs. 1, 5 and 6) where Chopra teaches where the iterative process in other examples may include one or more subsequent iterations used to adjust or refine the ML model 118, such as through modifications in one or more of the interactive exploratory data analysis, interactive feature construction and selection or model build. In some examples, a modification may be made in the interactive exploratory data analysis, which may then propagate downstream. More particularly, in at least one subsequent iteration in some examples, the visual environment 104 may be configured to cooperate with the EDA module 108 to perform the interactive exploratory data analysis in which the set of independent variables or the set of observations is modified based on user input via the GUI 106, and in which modified infographics are automatically produced in the GUI. In these examples, the visual environment is configured to cooperate with the feature construction and selection module 110 to modify one or more of the set of features to produce a modified set of features for the subsequent iteration, based on user input via the GUI and the modified infographics automatically produced in the GUI. And the visual environment 104 is configured to cooperate with the model building module 112 to build a version of the machine learning model using the machine learning algorithm, the modified set of features, and a modified training set produced from the modified set of features and the plurality of observations of the data, and in the interactive model evaluation phase 600 of interactive model development, the tool (visual environment 104 in cooperation with the model evaluation module 114) is configured to evaluate the (final) ML model 118. In some examples, once the user has saved the ML model, the user can use the tool to evaluate and, if desired through subsequent iteration(s), refine the ML model. Here, the tool may produce artifacts 604 such as an interactive confusion matrix (built on optimization logic), error rate plots, ROC curves, partial dependency plots and the like. The tool may also allow the user to re-classify flight(s) as healthy or faulty if the underlying machine learning algorithm is raising false alarms so that the user achieves greater precision, unlike traditional black box ML models to correspond to the claimed limitation].
Liu and Chopra are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu and Chopra before him or her, to modify the method of Liu to include the optimization algorithm of Chopra to enhance model selection.
The motivation for doing so would be [“perform better than and are more reliable for decision-making than conventional ML models” (Paragraph 0006 by Chopra)].
Therefore, it would have been obvious to combine Liu and Chopra to obtain the invention as specified in the instant claim.
As per dependent claim 19, Liu discloses wherein the storage controller comprises: a machine learning module including the plurality of machine learning models, and further configured to select the machine learning model based on the feature information [(Paragraphs 0005, 0020, 0025, 0050 and 0060; FIGs. 1, 2 and 5) where Liu teaches where, FIG. 1 illustrates a schematic block diagram of a legacy environment 100 for machine learning based prediction of a disk failure. In the environment 100, the failure prediction system 100 includes a model trainer 112 for training a machine learning model 120 based on training data. The training data employed may include operation information 102 associated with disks and failure information 104 indicating whether a corresponding disk fails. After having been trained, the machine learning model 120 may be used by a disk failure predictor 114 for predicting whether each disk (for example, one of disks 131-1, 131-2, . . . , 131-N, where N is an integer greater than or equal to 1) in a storage system 130 will fail. The machine learning model 120 may determine whether a disk will fail based on the operation information associated with the disk in the storage system 130. For example, machine learning model 120 may determine whether the disk 132-2 will fail based on the operation information associated with the disk 132-2. The disk failure predictor 110 will output a prediction result 106 indicating that the disk 132-2 will fail. This prediction result 106 may be provided to the storage system 130 or to another system/device, so as to perform corresponding acts for the failure prediction result of the disk, e.g., backing up data on the disk 132-2, swapping/repairing the disk 132-2, and the model trainer 212 may select various types of machine learning models. Examples of some machine learning models may include a random forest models, a decision tree, a support vector machine models (SVM) and a neural network model. Structures of these machine learning models may be designed and selected according to needs. Typically, if a machine learning model is designed to be deeper (i.e., it has more layers and more nodes), then the capability of the machine learning model is more powerful. The model trainer 212 may train the machine learning model with various model training algorithms, such as stochastic gradient descent, forward propagation, backward propagation and the like. Further, the machine learning models 220, 522 and 524 shown by the model trainer 212 are provided to the disk failure predictor 214. In use, the disk failure predictor 214 may select, one of the machine learning models 220, 522 and 524 based on a performance metric corresponding to a stability level 502 of the storage system 230 to be detected, for predicting failure of a disk (for example, any one of disks 232-1, 232-2, . . . 232-N) to be predicted. The stability level 502 of the storage system 230 refers to that disks for storage included in the storage system 230 can be operated stably, and specifically, may be determined based on the number of failed disks in the storage system 230. As a result, along with the operation of the storage system 230, the stability level may vary with time to correspond to the claimed limitation to correspond to the claimed limitation], and a feature information database configured to store the feature information about the memory device [(Paragraphs 0025-0027, 0057 and 0062; FIGs. 1, 2 and 5 and their related text) wherein FIG. 2 illustrates a schematic block diagram of an environment 200 for prediction of a disk failure according to some embodiments of the present disclosure. In the environment 200, a system 210 of prediction of a disk failure includes an information filter 211 and a model trainer 212. The information filter 211 is used to filter operation information 202 and failure information 204 associated with a plurality of disks. The system 210 of prediction of a disk failure further includes a model trainer 212 for receiving operation information 202' and failure information 204' after filtering is executed by the information filter 211, and determining a machine learning model 220 based on the obtained information. Although shown as separated components, it should be appreciated that the information filter 211 and the model trainer 212 can be implemented by the same computing device or included in the same computing device, to accomplish the purpose of training the machine learning model 220. During prediction of a disk failure, the disk failure predictor 214 can obtain, from the storage system 230, operation information associated with disks to be detected (for example, the same type of operation information as the operation information for training the machine learning model 220), and the obtained operation information acts as an input of the machine learning model 220. The trained machine learning model 220 may determine failure of disks to be detected as the prediction result 206 based on the input. The prediction result 206 indicates whether the disks to be detected are to fail in a period of time. For example, in the example of FIG. 2, the prediction result 206 may indicate that the disk 232-2 in the storage system 230 will fail to correspond to the claimed limitation].
Chopra discloses tune the selected machine learning model [(Paragraphs 0006-0008, 0026-0029, 0043, 0060 and 0067; FIGs. 1, 5 and 6) where Chopra teaches where the iterative process in other examples may include one or more subsequent iterations used to adjust or refine the ML model 118, such as through modifications in one or more of the interactive exploratory data analysis, interactive feature construction and selection or model build. In some examples, a modification may be made in the interactive exploratory data analysis, which may then propagate downstream. More particularly, in at least one subsequent iteration in some examples, the visual environment 104 may be configured to cooperate with the EDA module 108 to perform the interactive exploratory data analysis in which the set of independent variables or the set of observations is modified based on user input via the GUI 106, and in which modified infographics are automatically produced in the GUI. In these examples, the visual environment is configured to cooperate with the feature construction and selection module 110 to modify one or more of the set of features to produce a modified set of features for the subsequent iteration, based on user input via the GUI and the modified infographics automatically produced in the GUI. And the visual environment 104 is configured to cooperate with the model building module 112 to build a version of the machine learning model using the machine learning algorithm, the modified set of features, and a modified training set produced from the modified set of features and the plurality of observations of the data, and in the interactive model evaluation phase 600 of interactive model development, the tool (visual environment 104 in cooperation with the model evaluation module 114) is configured to evaluate the (final) ML model 118. In some examples, once the user has saved the ML model, the user can use the tool to evaluate and, if desired through subsequent iteration(s), refine the ML model. Here, the tool may produce artifacts 604 such as an interactive confusion matrix (built on optimization logic), error rate plots, ROC curves, partial dependency plots and the like. The tool may also allow the user to re-classify flight(s) as healthy or faulty if the underlying machine learning algorithm is raising false alarms so that the user achieves greater precision, unlike traditional black box ML models to correspond to the claimed limitation].
As per dependent claim 20, Liu discloses wherein the storage controller comprises a machine learning module including the plurality of machine learning models, and further configured to select the machine learning model based on the feature information and tune the selected machine learning model [(Paragraphs 0005, 0020, 0025, 0050 and 0060; FIGs. 1, 2 and 5) where Liu teaches where, FIG. 1 illustrates a schematic block diagram of a legacy environment 100 for machine learning based prediction of a disk failure. In the environment 100, the failure prediction system 100 includes a model trainer 112 for training a machine learning model 120 based on training data. The training data employed may include operation information 102 associated with disks and failure information 104 indicating whether a corresponding disk fails. After having been trained, the machine learning model 120 may be used by a disk failure predictor 114 for predicting whether each disk (for example, one of disks 131-1, 131-2, . . . , 131-N, where N is an integer greater than or equal to 1) in a storage system 130 will fail. The machine learning model 120 may determine whether a disk will fail based on the operation information associated with the disk in the storage system 130. For example, machine learning model 120 may determine whether the disk 132-2 will fail based on the operation information associated with the disk 132-2. The disk failure predictor 110 will output a prediction result 106 indicating that the disk 132-2 will fail. This prediction result 106 may be provided to the storage system 130 or to another system/device, so as to perform corresponding acts for the failure prediction result of the disk, e.g., backing up data on the disk 132-2, swapping/repairing the disk 132-2, and the model trainer 212 may select various types of machine learning models. Examples of some machine learning models may include a random forest models, a decision tree, a support vector machine models (SVM) and a neural network model. Structures of these machine learning models may be designed and selected according to needs. Typically, if a machine learning model is designed to be deeper (i.e., it has more layers and more nodes), then the capability of the machine learning model is more powerful. The model trainer 212 may train the machine learning model with various model training algorithms, such as stochastic gradient descent, forward propagation, backward propagation and the like. Further, the machine learning models 220, 522 and 524 shown by the model trainer 212 are provided to the disk failure predictor 214. In use, the disk failure predictor 214 may select, one of the machine learning models 220, 522 and 524 based on a performance metric corresponding to a stability level 502 of the storage system 230 to be detected, for predicting failure of a disk (for example, any one of disks 232-1, 232-2, . . . 232-N) to be predicted. The stability level 502 of the storage system 230 refers to that disks for storage included in the storage system 230 can be operated stably, and specifically, may be determined based on the number of failed disks in the storage system 230. As a result, along with the operation of the storage system 230, the stability level may vary with time to correspond to the claimed limitation to correspond to the claimed limitation], and wherein the memory device comprises a feature information database configured to store the feature information about the memory device [(Paragraphs 0025-0027, 0057 and 0062; FIGs. 1, 2 and 5 and their related text) wherein FIG. 2 illustrates a schematic block diagram of an environment 200 for prediction of a disk failure according to some embodiments of the present disclosure. In the environment 200, a system 210 of prediction of a disk failure includes an information filter 211 and a model trainer 212. The information filter 211 is used to filter operation information 202 and failure information 204 associated with a plurality of disks. The system 210 of prediction of a disk failure further includes a model trainer 212 for receiving operation information 202' and failure information 204' after filtering is executed by the information filter 211, and determining a machine learning model 220 based on the obtained information. Although shown as separated components, it should be appreciated that the information filter 211 and the model trainer 212 can be implemented by the same computing device or included in the same computing device, to accomplish the purpose of training the machine learning model 220. During prediction of a disk failure, the disk failure predictor 214 can obtain, from the storage system 230, operation information associated with disks to be detected (for example, the same type of operation information as the operation information for training the machine learning model 220), and the obtained operation information acts as an input of the machine learning model 220. The trained machine learning model 220 may determine failure of disks to be detected as the prediction result 206 based on the input. The prediction result 206 indicates whether the disks to be detected are to fail in a period of time. For example, in the example of FIG. 2, the prediction result 206 may indicate that the disk 232-2 in the storage system 230 will fail to correspond to the claimed limitation].
CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
10.	Per the instant office action, claims 1-20 are rejected.
	a(2) CLAIMS ALLOWED IN THE APPLICATION
11.	Claim 21 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
12.	The reasons for allowance of claim 21 is that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “wherein the physical information includes at least one from among a lot identifier, a chip number, a block address, and a wordline number”.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRILohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday 9-5 ET. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135